TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 25, 2020



                                      NO. 03-20-00366-CV


                                  Madeleine Connor, Appellant

                                                 v.

Eric Castro, Nancy Naeve, Gary Sertich, Leah Stewart, and Chuck McCormick, Appellees




        APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on April 16, 2020. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal

Appellant shall pay all costs relating to this appeal, both in this Court and in the court below.